                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION

UNITED STATES OF AMERICA,                    )
                                             )
                       Plaintiff,            )
                                             )
                  v.                         )     Criminal No. 18-00103-01-CR-W-GAF
                                             )
SENECA HARRISON,                             )
                                             )
                       Defendant.            )

                       MEMORANDUM OF MATTERS DISCUSSED AND
                        ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On April 10, 2018, a criminal complaint was filed against Defendant
Seneca Harrison. On May 1, 2018, the Grand Jury returned a one-count indictment against Defendant
Seneca Harrison. Count One of the indictment charges Defendant with being a felon in possession of
a firearm.

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Matthew Moeder
     Case Agent: ATF Agent Jeffrey Brock
     Defense: Robert Kuchar

OUTSTANDING MOTIONS:
 10/08/2018        view42       MOTION in limine to Offer Rule 404(b) Evidence and
                                Notice Thereof by USA as to Seneca Harrison.
                                Suggestions in opposition/response due by 10/22/2018
                                unless otherwise directed by the court. (Moeder,
                                Matthew) (Entered: 10/08/2018)


TRIAL WITNESSES:
     Government: with stipulations; 13 potential without stipulations (probably closer to 5)
     Defendants: 1 witness, including the defendant


TRIAL EXHIBITS
     Government: 25 exhibits
     Defendant:  0 exhibits for defendant
DEFENSES: General denial

POSSIBLE DISPOSITION:
     ( X ) Definitely for trial; ( ) Possibly for trial; ( ) Likely a plea will be worked out

TRIAL TIME: 1.5 days total
     Government’s case including jury selection: _____ days
     Defense case: ______ day

STIPULATIONS: Defense counsel expects stipulation as to prior convictions.

UNUSUAL QUESTIONS OF LAW: None

FILING DEADLINES:

       Witness and Exhibit List
       Government: filed on October 8, 2018
       Defense: Due on or before October 16, 2018.

        Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, October 24,
       2018.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: Government’s Motion in Limine filed October 8, 2018

TRIAL SETTING: Criminal jury trial docket set for October 29, 2018.

       Please note: Possible bench trial. Defense counsel has a conflict (training) on the second
       week. Government counsel would prefer the second week. Government counsel has three
       cases on the October 29, 2018 docket. One case, USA v. Schrand (4:17-cr-00100-GAF),
       has many more witnesses and some of the witnesses have conflicts on the second week.
       Therefore the Government is requesting that Schrand case be set for the first week.
       Government counsel has a training on the second week at the end of the week. If it is a
       bench trial it will probably be a one day trial. Government counsel could possibly do the
       latter part of the first week if it is a bench trial.

IT IS SO ORDERED.


                                                      /s/ Lajuana M. Counts
                                                     Lajuana M. Counts
                                                     United States Magistrate Judge
                                                 2
